
	
		I
		112th CONGRESS
		2d Session
		H. R. 6567
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2012
			Mr. Huelskamp (for
			 himself, Mr. Broun of Georgia,
			 Mr. Chabot,
			 Mr. Jordan,
			 Mr. King of Iowa,
			 Mr. Bishop of Utah, and
			 Mr. Westmoreland) introduced the
			 following bill; which was referred to the Committee on Agriculture, and in addition
			 to the Committees on Ways and
			 Means and Education and
			 the Workforce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To replace certain Federal nutrition programs with a
		  block grant to the States, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the State Nutrition Assistance Flexibility Act of
			 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purpose.
					Sec. 3. Grants to States.
					Sec. 4. Administrative and fiscal accountability.
					Sec. 5. Nondiscrimination provisions.
					Sec. 6. Definitions.
					Sec. 7. Report on reduction of Federal administrative
				expenditures.
					Sec. 8. Repeals.
					Sec. 9. Severability.
					Sec. 10. Effective date.
				
			2.PurposeThe purpose of this Act is to provide
			 Federal financial assistance to the States, in the form of a single grant, to
			 allow the States maximum flexibility in providing, and financing the provision
			 of, supplemental food and nutrition assistance.
		3.Grants to
			 States
			(a)In
			 generalSubject to the requirements of this Act, each State that
			 meets the requirements of
			 subsection (d) is entitled to receive from
			 the Secretary of the Treasury a grant for each quarter of fiscal years 2013,
			 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022, in an amount that is
			 equal to 25 percent of the sum of—
				(1)the total amount
			 of funds received by a State; and
				(2)with funds not
			 received by a State, the dollar value of in-kind benefits (as determined by the
			 Secretary of Agriculture) provided to residents of such State;
				under the
			 provisions listed in
			 section 8 for fiscal year 2008.(b)AppropriationOut
			 of any money in the Treasury of the United States not otherwise appropriated,
			 there are appropriated for fiscal years 2013, 2014, 2015, 2016, 2017, 2018,
			 2019, 2020, 2021 and 2022 such sums as are necessary for grants under this
			 subsection (a).
			(c)Requirements
			 relating to intergovernmental financingThe Secretary of the
			 Treasury shall make the transfer of funds under grants under subsection (a)
			 directly to each State in accordance with the requirements of section 6503 of
			 title 31, United States Code.
			(d)State
			 requirementsIn order to
			 receive a grant under subsection (a), the Governor of a State shall certify to
			 the Secretary of the Treasury that the supplemental food and nutrition
			 assistance that will be provided by the State using such grant will
			 include—
				(1)as conditions of receiving supplemental
			 food and nutrition assistance, work requirements that are at least as strict as
			 the work requirements which a State is required to impose under a State program
			 funded under part A of title IV of the Social Security Act on recipients of
			 assistance under such a program; and
				(2)limitations on the eligible uses of
			 benefits that are at least as restrictive as the limitations in place for the
			 supplemental nutrition assistance program established under the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) as of May 31, 2012.
				(e)Expenditure of
			 funds
				(1)In
			 generalExcept as provided in paragraph (2), amounts received by
			 a State under subsection (a) for any fiscal year shall be expended by the State
			 in such fiscal year or in the succeeding fiscal year.
				(2)Use of Rainy Day
			 Fund permittedOf the amounts received by a State under
			 subsection (a), the State may set aside, in a separate account, such amounts as
			 the State deems necessary to provide, without fiscal limitation, supplemental
			 food and nutrition assistance and services for indigent individuals
			 during—
					(A)periods of
			 unexpectedly high rates of unemployment; or
					(B)periods related to
			 circumstances that are not described in subparagraph (A) and that cause
			 unexpected increases in the need for such assistance and services for such
			 individuals.
					(3)Funds remaining
			 after fiscal year 2022If, after 2022, a State has funds in the
			 account under paragraph (2), the State may only expend such funds if such funds
			 are used in a manner that is permitted under
			 subsection (f), as such subsection is in
			 effect on September 30, 2022.
				(f)Use of
			 fundsA State may only use the amounts received under subsection
			 (a) as follows:
				(1)General
			 purposeFor the purpose under
			 section 2, except that nothing in this Act
			 shall be construed as limiting the flexibility of a State to determine which
			 providers of such assistance and services qualify to receive payment from a
			 grant made to the State under subsection (a).
				(2)Authority to use
			 portion of Federal assistance for other welfare-related programs
					(A)In
			 generalSubject to the limit under
			 subparagraph (B), to carry out a State
			 program pursuant to any or all of the following provisions of law:
						(i)Part A of title IV of the Social Security
			 Act (42 U.S.C. 601 et seq.).
						(ii)Section 1616 of
			 such Act (42 U.S.C. 1382e).
						(B)LimitationA
			 State may not use more than 30 percent of the amount received under
			 subsection (a) for a fiscal year to carry
			 out a State program, or programs, under
			 subparagraph (A).
					(C)Requirements on
			 fundsAny amounts that are used under subparagraph (A)—
						(i)shall not be
			 subject to any of the requirements of
			 subsection (e) or
			 section 5; and
						(ii)shall be subject
			 to—
							(I)the audit
			 requirements under
			 section 4; and
							(II)any requirements
			 that apply to Federal funds provided directly for such State program.
							(g)No funding for
			 illegal aliensExcept as provided under this Act, no funds
			 appropriated in this Act may be used to provide supplemental food and nutrition
			 assistance to an alien who is not lawfully admitted for permanent residence or
			 otherwise permanently residing in the United States under color of law.
			(h)NonentitlementNothing
			 in this Act shall be construed as providing an individual with an entitlement
			 to supplemental food and nutrition assistance under this Act.
			4.Administrative
			 and fiscal accountability
			(a)Audits
				(1)Contract with
			 approved auditing entityNot later than October 1, 2013, and
			 annually thereafter, a State shall contract with an approved auditing entity
			 (as defined under
			 paragraph (3)(B)) for purposes of
			 conducting an audit under
			 paragraph (2) (with respect to the fiscal
			 year ending September 30 of such year).
				(2)Audit
			 requirementUnder a contract under
			 paragraph (1), an approved auditing
			 entity shall conduct an audit of the expenditures or transfers made by a State
			 from amounts received under a grant under this
			 section 3(a) with respect to the fiscal year
			 which such audit covers, to determine the extent to which such expenditures and
			 transfers were expended in accordance with this Act.
				(3)Entity
			 conducting audit
					(A)In
			 generalWith respect to a State, the audit under
			 paragraph (2) shall be conducted by an
			 approved auditing entity in accordance with generally accepted auditing
			 principles.
					(B)Approved
			 auditing entityFor purposes of this section, the term
			 approved auditing entity means, with respect to a State, an entity
			 that is—
						(i)approved by the
			 Secretary of the Treasury;
						(ii)approved by the
			 chief executive officer of the State; and
						(iii)independent of
			 any Federal, State, or local agency.
						(4)Submission of
			 auditNot later than December 31, 2013, and annually thereafter,
			 a State shall submit the results of the audit under
			 paragraph (2) (with respect to the fiscal
			 year ending on September 30 of such year) to the State legislature and to the
			 Secretary of the Treasury.
				(5)Additional
			 accounting requirementsThe provisions of chapter 75 of title 31,
			 United States Code, shall apply to the audit requirements of this
			 section.
				(b)Reimbursement
			 and penaltyIf, through an
			 audit conducted under
			 subsection (a), an approved auditing entity
			 finds that any amounts paid to a State under a grant under
			 section 3(a) were not expended in accordance
			 with this Act—
				(1)the State shall
			 pay to the Treasury of the United States any such amount, plus 10 percent of
			 such amount as a penalty; or
				(2)the Secretary of
			 the Treasury shall offset such amount plus the 10 percent penalty against any
			 other amount in any other fiscal year that the State may be entitled to receive
			 under a grant under
			 section 3(a).
				(c)Annual reporting
			 requirements
				(1)In
			 generalNot later than January 31, 2014, and annually thereafter,
			 each State shall submit to the Secretary of the Treasury and the State
			 legislature a report on the activities carried out by the State during the most
			 recently completed fiscal year with funds received by the State under a grant
			 under section 3(a) for such fiscal year.
				(2)ContentA
			 report under
			 paragraph (1) shall, with respect to a
			 fiscal year—
					(A)contain the
			 results of the audit conducted by an approved auditing entity for a State for
			 such fiscal year, in accordance with the requirements of
			 subsection (a) of this section;
					(B)specify the amount
			 of the grant made to the State under
			 section 3(a) that is used to carry out a
			 program under
			 section 3(f)(2); and
					(C)be in such form
			 and contain such other information as the State determines is necessary to
			 provide—
						(i)an
			 accurate description of the activities conducted by the State for the purpose
			 described under
			 section 2 and any other use of funds permitted
			 under subsections (d) and (e) of
			 section 3; and
						(ii)a
			 complete record of the purposes for which amounts were expended in accordance
			 with this Act.
						(3)Conformity with
			 accounting principlesAny financial information in the report
			 under
			 paragraph (1) shall be prepared and
			 reported in accordance with generally accepted accounting principles, including
			 the provisions of chapter 75 of title 31, United States Code.
				(4)Public
			 availabilityA State shall make copies of the reports required
			 under this section available on a public Web site and shall make copies
			 available in other formats upon request.
				(d)Failure To
			 comply with requirementsThe Secretary of the Treasury shall not
			 make any payment to a State under a grant authorized by
			 section 3(a)—
				(1)if an audit for a
			 State is not submitted as required under
			 subsection (a), during the period between
			 the date such audit is due and the date on which such audit is submitted;
			 or
				(2)if a State fails
			 to submit a report as required under
			 subsection (c), during the period between
			 the date such report is due and the date on which such report is
			 submitted.
				(e)Administrative
			 supervision and oversight
				(1)Limited role for
			 Secretary of the Treasury and the Attorney General
					(A)TreasuryThe
			 authority of the Secretary of the Treasury under this Act is limited to—
						(i)promulgating
			 regulations, issuing rules, or publishing guidance documents to the extent
			 necessary for purposes of implementing
			 subsections (a)(3)(B),
			 (b), and
			 (d);
						(ii)making quarterly
			 payments to the States under grants under this Act in accordance with
			 section 3(a);
						(iii)approving
			 entities under
			 subsection (a)(3)(B) for purposes of
			 the audits required under
			 subsection (a);
						(iv)withholding
			 payment to a State of a grant under
			 subsection (d) or offsetting a payment of
			 such a grant to a State under
			 subsection (b); and
						(v)exercising the
			 authority relating to nondiscrimination that is specified in
			 section 5(b).
						(B)Attorney
			 generalThe authority of the Attorney General to supervise the
			 amounts received by a State under
			 section 3(a) is limited to the authority
			 under
			 section 5(c).
					(2)Federal
			 supervision
					(A)In
			 generalExcept as provided under
			 paragraph (1), an administrative officer,
			 employee, department, or agency of the United States (including the Secretaries
			 of Agriculture and Health and Human Services) may not—
						(i)supervise—
							(I)the amounts
			 received by the States under
			 section 3(a); or
							(II)the use of such
			 amounts by the States; or
							(ii)promulgate
			 regulations or issue rules in accordance with this Act.
						(B)Limitation on
			 Secretaries of Agriculture and Health and Human ServicesThe
			 Secretaries of Agriculture and Health and Human Services shall have no
			 authority over any provision of this Act.
					(f)Reservation of
			 state powersNothing in this section shall be construed to limit
			 the power of a State, including the power of a State to pursue civil and
			 criminal penalties under State law against any individual or entity that
			 misuses, or engages in fraud or abuse related to the funds provided to a State
			 under this Act.
			5.Nondiscrimination
			 provisions
			(a)Nondiscrimination
			 against individualsNo individual shall be excluded from
			 participation in, denied the benefits of, or subjected to discrimination under,
			 any program or activity funded in whole or in part with amounts paid to a State
			 under this
			 section 3(a) on the basis of such
			 individual’s—
				(1)disability under
			 section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794);
				(2)sex under title IX
			 of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.); or
				(3)race, color, or
			 national origin under title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d
			 et seq.).
				(b)Compliance
				(1)In
			 generalIf the Secretary of the Treasury determines that a State
			 or an entity that has received funds from amounts paid to a State under a grant
			 under section 3(a) has failed to comply with a provision of law referred to in
			 subsection (a), the Secretary of the Treasury shall notify the chief executive
			 officer of the State of such failure to comply and shall request that such
			 chief executive officer secure such compliance.
				(2)Refusal to
			 secure complianceIf, not later than 60 days after receiving
			 notification under
			 paragraph (1), the chief executive
			 officer of a State fails or refuses to secure compliance with the provision of
			 law referred to in such notification, the Secretary of the Treasury may—
					(A)refer the matter
			 to the Attorney General with a recommendation that an appropriate civil action
			 be instituted; or
					(B)exercise the
			 powers and functions provided under section 505 of the Rehabilitation Act of
			 1973 (29 U.S.C. 794a), title IX of the Education Amendments of 1972 (20 U.S.C.
			 1681 et seq.), or title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et
			 seq.) (as applicable).
					(c)Civil
			 actionsIf a matter is referred to the Attorney General under
			 subsection (b)(2)(A), or the Attorney General has reason to believe that a
			 State or entity has failed to comply with a provision of law referred to in
			 subsection (a), the Attorney General may bring a civil action in an appropriate
			 district court of the United States for such relief as may be appropriate,
			 including injunctive relief.
			6.DefinitionsFor purposes of this Act:
			(1)Supplemental
			 food and nutrition assistanceThe term supplemental food and
			 nutrition assistance shall be defined by a State with respect to use of
			 such term for purposes of the application of this Act to the State.
			(2)StateThe term State has the meaning
			 given the term in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2012) as of May 31, 2012.
			7.Report on
			 reduction of Federal administrative expendituresBeginning not later than October 31, 2013,
			 and annually thereafter until October 31, 2022, the Secretaries of Agriculture
			 and Health and Human Services, in consultation with the Secretary of the
			 Treasury, shall submit a report to the Committee on Energy and Commerce in the
			 House of Representatives and the Finance Committee in the Senate containing a
			 description of the total reduction in Federal expenditures required to
			 administer and provide oversight for the programs to provide supplemental food
			 and nutrition assistance to indigent individuals under this Act, compared to
			 the expenditures required to administer and provide oversight for the programs
			 listed in section 8, as such programs were in effect on September 30,
			 2012.
		8.RepealsThe following provisions are
			 repealed:
			(1)The Emergency Food
			 Assistance Act of 1983 (7 U.S.C. 7501 et seq.).
			(2)Section 5 of the
			 Agriculture and Consumer Protection Act of 1973, (commonly known as the
			 commodity supplemental food program) (7 U.S.C. 612c note).
			(3)Section 4402 of
			 Public Law 107–171 (relating to the seniors farmers’ market nutrition program)
			 (7 U.S.C. 3007).
			(4)The Food and
			 Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).
			(5)Section 19 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769a).
			9.SeverabilityIf any provision of this Act, or the
			 application of such provision to any person or circumstance, is found to be
			 unconstitutional, the remainder of this Act, or the application of that
			 provision to other persons or circumstances, shall not be affected.
		10.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect with respect to items and
			 services furnished on or after October 1, 2012.
		
